                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

                                                 *
UNITED STATES OF AMERICA,                        *
                                                 *
       Plaintiff,                                *           2:12-CR-00944-2
                                                 *
       v.                                        *
                                                 *
SOPHIA ZAYAS,                                    *           ORDER
                                                 *
       Defendant.                                *
                                                 *

       Before the Court are the following pending motions: (1) the Government’s Motion in

Limine to Preclude Evidence Regarding Possible Sentence or Consequences of Conviction or from

Suggesting Jury Nullification (Doc. 337); (2) the Government’s Omnibus Motion in Limine (Doc.

338); (3) the Government’s Motion in Limine Regarding Peter Zayas’s Prior Statements (Doc.

339); (4) Defendant’s Motion in Limine to Exclude Certain Exhibits (Doc. 344); (5) Defendant’s

Motion in Limine to Exclude Evidence and Testimony Regarding CYFD Hearing and Result (Doc.

345); (6) Defendant’s Motion in Limine to Prohibit Improper Arguments or Demonstrations (Doc.

346); and (7) Defendant’s Motion in Limine to Preclude Improper Expert Testimony (Doc. 347).

  I.   Doc. 337: Jury Nullification

       The Government argues Defendant should be precluded from mentioning or referring to

the possible criminal penalties she faces if she is convicted of the charged offenses or arguing any

form of jury nullification. (Doc. 337.) Defendant does not oppose the Government’s Motion. (Doc.

361.) Thus, the Court grants the Government’s Motion.

 II.   Doc. 338: Government’s Omnibus Motion in Limine

       A.      Allegations of Government Misconduct

       The Government argues Defendant should be precluded from introducing any evidence,
making any statement, or asking any questions regarding allegations of government misconduct

or constitutional violations. (Doc. 338 at 1.) Defendant responds that she does not intend to

introduce any evidence, make any statement, or ask any questions about allegations of government

misconduct or constitutional violations. (Doc. 362 at 1.) Accordingly, the Court denies the

Government’s motion as moot. Should Defendant’s position change, she must raise the topic first

outside of the presence of the jury.

       B.      Pretrial Rulings

       The Government argues Defendant should be precluded from introducing any evidence,

making any statement, or asking any questions regarding the Court’s pretrial rulings. (Doc. 338 at

2.) Defendant does not oppose the Government’s Motion. (Doc. 362 at 1.) The Court grants the

Government’s Motion.

       C.      Information Known Only to Defendant

       The Government argues Defendant should be precluded from introducing any evidence,

making any statement, or asking any questions regarding any information or facts that could only

come to the jury’s attention through the sworn testimony of Defendant absent notice from

Defendant that she will testify at trial. (Doc. 338 at 2.) Defendant responds she will comply with

the Federal Rules of Evidence. (Doc. 362 at 1.) Both parties shall comply with the Federal Rules

of Evidence. The Court reserves ruling as to specific issues that may arise during trial.

       D.      Defense Exhibits

       The Government argues Defendant should be precluded from introducing any evidence,

making any statement, or asking any questions regarding defense exhibits that have not previously

been supplied to counsel for the Government. (Doc. 338 at 2.) Defendant responds that she has not

identified any anticipated exhibits that are not part of the discovery produced by the Government.




                                                 2
(Doc. 362 at 1–2.) Therefore, the Court denies the Government’s Motion as moot. Should

Defendant’s position change, she must promptly make any such evidence available to the

Government.

       E.      Verbal and Nonverbal Communications

       The Government argues Defendant should be precluded from making any type of verbal

or nonverbal communications or reactions while the jury is present as it would be a form of

testimony that is not subject to cross-examination. (Doc. 338 at 2–3.) Defendant responds that the

motion is an overbroad attempt to address conduct that has not occurred nor has there been any

reason to suggest such conduct might occur during the trial. (Doc. 362 at 2.) Defendant argues she

cannot be prevented from communicating with her counsel during the trial. (Id.)

       From the motion, the Court gathers that the Government is attempting to prevent any sort

of uncontrolled demonstration of emotions from Defendant during the trial that may have a

prejudicial effect on the jury. The Court acknowledges the subject matter of this trial involves

heightened emotions but nevertheless expects all trial participants to behave with civility and

decorum. The Court denies the Government’s motion but reminds the parties of its duty to maintain

order in the courtroom and will recess the jury if any disruptions occur.

III.   Doc. 339: Peter Zayas’s Prior Statements

       The Government next argues Defendant should be precluded from entering into evidence

any prior statements made by Peter Zayas because they are inadmissible hearsay. (Doc. 339 at 3–

6.) The Government also asserts that Defendant should be precluded from entering into evidence

Mr. Zayas’s plea of guilty to one count of child abuse resulting in great bodily harm. (Id. at 7–8.)

The Government contends Mr. Zayas’s guilty plea is not relevant nor is it admissible, but if it were,

under the rule of completeness, the Government should be permitted to introduce the factual basis




                                                 3
for Mr. Zayas’s plea. (Id.)

         Defendant responds that she anticipates and, in fact, has relied on the Government’s

representation that Mr. Zayas will be present at the trial and available to testify, and that if Mr.

Zayas is not called to testify as a witness in the Government’s case, then Defendant may call him

in her defense. (See Doc. 363.) Defendant agrees that if Mr. Zayas testifies, his conviction and,

consequently, the factual basis for his plea is admissible; otherwise, his conviction is inadmissible.

(Id. at 2.) Defendant therefore does not oppose the Government’s motion to preclude Mr. Zayas’s

prior statements or his conviction if Mr. Zayas does not testify. (Id.) Defendant requests an

opportunity to confer with counsel for the Government and the Court if, for some reason, Mr.

Zayas is unavailable to testify at trial. (Id.)

         In general, hearsay is inadmissible. Fed. R. Evid. 802. Both parties shall comply with the

Federal Rules of Evidence regarding hearsay and any exceptions or exclusions. The Court reserves

ruling as to specific issues that may arise during trial.

IV.      Doc. 344: Certain Exhibits

         Defendant moves to limit certain exhibits, specifically, cumulative photographs and

autopsy photographs of Jane Doe 1. (Doc. 344.) Defendant concedes photographs of Jane Doe 1

depicting her condition at the time of her death “are undoubtedly relevant.” (Id. at 2.) Nevertheless,

Defendant asks the Court to limit the number of photographs the Government is permitted to enter

into evidence and to exclude “unnecessarily gruesome” autopsy photographs of the child’s body

because of their unfairly prejudicial effect. (Doc. 344 at 2–3.) Finally, Defendant asks that the

Court order the Government to disclose to the defense any demonstrative aids it intends to use

during trial, including enlarged photographs.1


         1
          The Government filed its list of proposed exhibits on June 7, pursuant to the Court’s Order. (See Doc 385.)
(See also Doc 352 (requiring the parties to file proposed jury instructions, proposed voir dire, trial briefs, and exhibit


                                                            4
        The Government responds that it intends to introduce autopsy photographs because such

photographs “are highly probative of material issues such as the cause and manner of death of Jane

Doe #1.” (Doc. 353 at 2–3.) The Government further asserts the autopsy “photographs will

corroborate and clarify” certain expert testimony. (Id. at 3.) The Government also contends the

risk of unfair prejudice can be minimized in this case through the Court’s instructions to the jury.

The Government states it will not introduce cumulative photographs and asks the Court to reserve

ruling until it is able to review and admit proposed photographic exhibits on an individual basis at

trial. Finally, the Government objects to Defendant’s request for disclosure of demonstrative

exhibits, arguing such an order would force the Government to reveal the nature of its closing

arguments. Alternatively, the Government contends that should the Court require such disclosure,

the order should apply equally to both parties.

        In her Reply, Defendant appears to agree the Court should reserve ruling on the

admissibility of any photographic autopsy exhibits until it has had a chance to review the

photographs individually. (See Doc. 388.)

        Rule 403 permits courts to “exclude relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice . . . or needlessly presenting cumulative evidence.”

Fed. R. Evid. 403. The Court reserves ruling on this issue because it would be impossible to

determine which, if any, photographs are unnecessarily cumulative or unfairly prejudicial without

first viewing the evidence. Counsel can make the appropriate objection if the issue arises at trial.

Both parties shall disclose the use of any demonstrative exhibits prior to July 26, 2021, and the

Court will rule as to any objections at the hearing with parties prior to jury selection that morning.




and witness lists)). Thus, Defendant’s request for an order requiring the Government to identify the photographs it
intends to proffer at trial is moot.


                                                        5
 V.     Doc. 345: Evidence of CYFD Hearing and Result

        Defendant argues the Court should preclude evidence or testimony that Jane Doe 2 was the

subject of an abuse and neglect proceeding by the New Mexico Children, Youth and Families

Department (CYFD) and that Defendant’s parental rights to Jane Doe 2 were terminated. (See Doc.

345.) Defendant acknowledges the Government does not intend to introduce such evidence at trial

yet presents this motion “in order to protect her rights to a fair trial.” (Id. at 1.) Defendant requests

that the CYFD proceedings be referred to as “a prior investigation.” (Id. at 4.)

        The Government states that it does not intend to ask witnesses about the specific CYFD

hearings or the results therefrom, but responds it may ask witnesses to testify regarding statements

Defendant made to them concerning the children or personal observations made of Defendant’s

house in October 2007. (Doc. 354 at 1.) The Government further intends to offer evidence

regarding the examinations of Jane Doe 2 that were conducted per the CYFD. (Id.) The

Government assures the Court that should the nature of the CYFD proceedings become relevant

at trial in this matter, the Government will seek a ruling on admissibility prior to presenting the

evidence to the jury. The Government also does not oppose referring to the CYFD proceedings or

investigation as “a prior investigation.” (Id. at 2.)

        The Court thus denies Defendant’s Motion as moot. Defendant may renew her objections

at trial should the issue arise, and the Court will rule on any objections at that time. Because the

Government does not object to the Defendant’s request to refer to the CYFD proceedings as “a

prior investigation,” the Court grants Defendant’s request.

VI.     Doc. 346: Improper Arguments or Demonstrations

        Defendant argues the Government should be precluded from making certain improper

arguments or demonstrations. (Doc. 346.) Defendant asserts her request is neither vague nor




                                                   6
hypothetical and asks the Court to specifically prohibit arguments that have been condemned by

courts and yet continue to be advanced by federal prosecutors, including: (1) inviting the jurors to

experience the crime vicariously, (2) inflaming the jurors’ fear for their own safety or that of others,

(3) portraying jurors as an arm of law enforcement, (4) asking the jurors to send a message, (5)

“vouching” for or “bolstering” a witness or a witness’s opinion, (6) suggesting additional evidence

beyond that adduced at trial, (7) commenting on Defendant’s silence or refusal to testify, (8)

inviting the jury to consider Defendant’s decision to plead not guilty or exercise her trial rights,

(9) commenting on Defendant’s failure to discuss or apologize for the crime prior to trial, (10)

denigrating defense counsel or the defense, (11) demonizing Defendant, (12) misstating the

evidence, (13) using dolls or other props to demonstrate or reenact for the jury how the injuries

may have occurred without first showing substantial similarity, and (14) arguments based on racial

stereotypes or prejudice.

        The Government responds that it is aware of its ethical and legal obligations and will

comply with the limits that courts have placed on counsels’ arguments. (Doc. 355.) Thus, the

Government asks the Court to deny the Motion, or, in the alternative, to apply the ruling equally

to both parties.

        There is no suggestion in this case that the Government intends to make improper

arguments or demonstrations during trial. The Court denies the Motion as moot. Counsel can make

appropriate objections should any of these issues arise, and the Court will rule on any objections

at that time.

VII.    Doc. 347: Expert Witness Testimony

        Defendant seeks to limit the testimony of Michelle Barry Aurelius, M.D., an Assistant

Chief Medical Investigator with the Office of the State of New Mexico’s Office of the Medical




                                                   7
Investigator; Karen Campbell, M.D., a forensic pediatrician and professor at the University of New

Mexico; Emmanuel Gallegos, M.D., the emergency room doctor who treated Jane Doe 1; and

Shelly Martin, M.D., a child abuse pediatrician from the San Antonio Military Center, pursuant to

Federal Rule of Criminal Procedure 12(b)(3) and Federal Rules of Evidence 401, 402, 403, 702,

and 704. (See Doc. 347.) Specifically, Defendant asks the Court to (1) preclude the testimony of

Dr. Aurelius that suggests Jane Doe 1 died of blunt force injuries or that her death was a homicide

or caused by child abuse, because it is unsupported and therefore inadmissible under Rule 702 (id.

at 6–7, 8); (2) preclude Dr. Aurelius’s conclusion that the four lesions on Jane Doe 1’s torso were

cigarette burns, because it is unsupported and therefore unfairly prejudicial under Rules 403 and

702 (id. at 7); (3) preclude under Rule 403 the cumulative, repetitive, and unfairly prejudicial

testimony of Dr. Campbell to the extent that it repeats Dr. Aurelius’s testimony and is based on

Dr. Aurelius’s autopsy report (id. at 9); (4) preclude any testimony from Dr. Gallegos that the child

died of blunt force trauma, child abuse, or homicide, because such testimony would be cumulative

and unfairly prejudicial under Rule 403 (id. at 11); and (5) preclude any testimony from Dr. Martin

as cumulative under Rule 403 (id. at 11–12).

           A. Dr. Aurelius

       Defendant “objects to any testimony from Dr. Aurelius that Jane Doe 1 died of blunt force

injuries and that her death was [a] homicide or caused by child abuse.” (Id. at 6.) Defendant does

not challenge Dr. Aurelius’s qualifications to give an opinion on the cause of the victims’ deaths.

Rather she argues that Dr. Aurelius’s testimony should be excluded under Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), because Dr. Aurelius did “not demonstrate that

she reliably applied appropriate methodologies in reaching her conclusion.” (Doc. 393 at 4.)

Essentially, Defendant contends that Dr. Aurelius did not show her work; therefore, her testimony




                                                 8
should be inadmissible. (See id. at 2.) The Government, on the other hand, argues that Dr.

Aurelius’s testimony should be accepted because the field of forensic pathology “is widely

accepted and routinely admitted.” (Doc. 356 at 6.) It maintains that Dr. Aurelius’s testimony “will

be offered to aid the jury in understanding the evidence and determining the issues of the case”

(Doc. 106 at 3), and that Dr. Aurelius’s testimony “is admissible because it has ‘a reliable basis

in the knowledge and experience’ [of forensic pathology], as prescribed by Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999).” (Id.) After reviewing the pertinent case law and the filings of

the parties, the Court agrees with the Government.

       Daubert created a two-pronged test which requires a district court to determine “whether

the expert is proposing to testify to (1) scientific knowledge that (2) will assist the trier of fact to

understand or determine a fact in issue.” 509 U.S. at 592. As the “gatekeeper” the Court must make

a “‘preliminary assessment of whether the reasoning or methodology underlying the testimony is

scientifically valid and of whether that reasoning or methodology properly can be applied to the

facts in issue.” Etherton v. Owners Ins. Co., 829 F.3d 1209, 1217 (10th Cir. 2016) (quoting

Daubert, 509 U.S. 579 at 592–593). The Court’s role as the gatekeeper “is simply to guard the jury

from considering as proof pure speculation presented in the guise of legitimate scientifically-based

expert opinion.” Henry F. Fradella, et. al., The Impact of Daubert on Forensic Science, 31 PEPP.

L. REV. 323, 329          (2004).    “[T]he   gatekeeping     responsibility of the trial        courts

. . . is to assure that an expert’s opinions are based on relevant scientific methods, processes, and

data, and not on mere speculation, and that they apply to the facts at issue.” Id.

       Here, the Government offers Dr. Aurelius as an experiential expert. (See Doc. 106 at 3.)

See United States v. Garza, 566 F.3d 1194, 1199 (10th Cir. 2009) (Under Rule 702, an expert’s




                                                   9
testimony may be deemed reliable where the expert witness’s “specialized knowledge” is

“acquired through ‘experience’ and ‘training.’”) (quoting Fed. R. Evid. 702).

       Experiential expert testimony . . . does not rely on anything like a scientific method.
       But this does not lead to a conclusion that experience alone—or experience in
       conjunction with other knowledge, skill, training or education—may not provide a
       sufficient foundation for expert testimony. To the contrary, the text of Rule 702
       expressly contemplates that an expert may be qualified on the basis of experience.
       While a district court’s task in examining the reliability of experiential expert
       testimony is therefore somewhat more opaque, the district court must nonetheless
       require an experiential witness to explain how [her] experience leads to the
       conclusion reached, why [her] experience is a sufficient basis for the opinion, and
       how [her] experience is reliably applied to the facts.

United States v. Goxcon-Chagal, 886 F. Supp. 2d 1222, 1244 (D.N.M. 2012), aff’d sub nom.

United States v. Medina-Copete, 757 F.3d 1092 (10th Cir. 2014) (quoting United States v. Wilson,

484 F.3d 267, 274 (4th Cir. 2007) (quotation marks omitted)). The Court determines that the

Government has met its burden to show that Dr. Aurelius, as a practicing physician who is board-

certified in forensic pathology and who has ample experience reviewing comparable situations, is

qualified by education, training, and experience to opine on the cause of Jane Doe 1’s death and

on whether Defendant’s actions had any effect on Jane Doe 1’s death. The Court is not convinced

that Dr. Aurelius’s lack of explanation disqualifies her testimony. Defendant may explore these

issues on cross-examination, as the arguments go to the weight, rather than to the admissibility, of

her opinions. See Joe-Cruz v. United States, No. CV 16-258 JCH/JHR, 2018 WL 1322139, at *4.

(D.N.M. Mar. 14, 2018).

       Defendant also objects to “any testimony [by Dr. Aurelius] that the circular lesions on the

child’s body were burns,” because that conclusion “is not based on sufficient data, it is not the

product of reliable methods, and there is no indication that the expert reliably applied accepted

methods for determining what the lesions are to the facts of the case.” (Doc. 347 at 7.) As stated




                                                 10
above, the Court finds Dr. Aurelius’s testimony to be that of an experiential expert, and therefore,

the Court will allow her to testify regarding Jane Doe 1’s lesions.

       Lastly, Defendant argues that Dr. Aurelius’s potential testimony that the manner of death

was homicide or caused by child abuse” is inadmissible as a legal conclusion. (Doc. 347 at 8.) The

Government responds, however, that it will not ask “Dr. Aurelius about her conclusion that the

manner of death was homicide in its case in Chief,” but instead, it “request[s] permission to inquire

of Dr. Aurelius whether the manner of death was “unnatural” or “not of natural causes.” (Doc. 356

at 9.) The Court holds that testimony characterizing the death as a homicide, or as a result of child

abuse, would violate Federal Rule of Evidence 704(b), as it would be testimony regarding the

Defendant’s mental state. See United States v. Wood, 207 F.3d 1222, 1235–36 (10th Cir. 2000).

But if the Government only inquires of Dr. Aurelius whether the manner of death was “unnatural”

or “not of natural causes,” the Court finds no issues concerning Defendant’s mental state, and

therefore, will allow the testimony. See Haney v. Mizell Mem’l Hosp., 744 F.2d 1467, 1474 (11th

Cir. 1984) (expert permitted to testify that defendant’s conduct fell below the standard of care but

not permitted to use the word “negligent”).

           B. Dr. Campbell

       Defendant argues that Dr. Campbell’s proposed testimony should be rendered cumulative,

repetitive, and unfairly prejudicial if it “is merely a repeat of Dr. Aurelius’[s] testimony and is

based on Dr. Campbell’s review of Dr. Aurelius’[s] report.” (Doc. 347 at 9.) The Government

explains, however, that “Dr. Campbell’s testimony will be different from that of Dr. Aurelius.”

(Doc. 356 at 10.) Even so, in reply, Defendant argues that Dr. Campbell’s “proposed testimony

should [still] be excluded because there is an insufficient explanation for the basis for her

conclusions and there had been no accounting for obvious alternative explanations.” (Doc. 393 at




                                                 11
7.) As to Defendant’s contention that Dr. Campbell’s findings lack “scientific testing or

evaluation” (id. at 6), the Court finds Dr. Campbell’s testimony to be that of an experiential expert,

and therefore, the Court will allow her to testify.2

           Defendant also claims that Dr. Campbell would be “telling the jury what conclusion to

reach” if she testified as to which of Jane Doe 1’s injuries constituted “great bodily harm” and

were “non-accidental.” (Id. at 6.) Here, the Court agrees with Defendant. Because Defendant is

charged with multiple counts of negligent and intentional child abuse resulting in great bodily

harm, the Court determines that Dr. Campbell’s testimony as to such would be a legal conclusion.

The jury can determine what is great bodily harm; it does not need Dr. Campbell’s assistance. See

Hygh v. Jacobs, 961 F.2d 359, 364 (2d Cir. 1992) (expert testimony defining the term “deadly

force” and rendering Defendant’s conduct unjustified was inadmissible because it merely

expressed a legal conclusion). Therefore, Dr. Campbell is precluded from testifying that Jane Doe

1’s injuries constituted “great bodily harm” and were “non-accidental.”

                C. Dr. Gallegos

           Defendant does not object to Dr. Gallegos’ testimony if it “is limited to his observations

and conclusions based on his treatment of Jane Doe 1 in the emergency room.” (Doc. 393 at 7.)

The Government stated that it intends to use Dr. Gallegos “as a fact witness to his actions in

‘treating’ Jane Doe #1 to include any observations that he made while treating her.” Therefore, the

Court determines there to be no issue.




2
    Regarding Dr. Campbell’s potential testimony about Jane Doe 1’s lesions, the Court holds as it did with Dr. Aurelius.


                                                            12
           D. Dr. Boyer

        Defendant does not object to Dr. Boyer’s testimony if it “is limited to his observations and

conclusions based on his treatment of Jane Doe 1 and Jane Doe 2.” (Doc. 393 at 7.) The

Government stated that it “does not intend to have Dr. Boyer testify about the autopsy findings but

rather as a fact witness to his actions in “treating” Jane Doe #2 and Jane Doe #1.” (Doc. 356 at

11.) Therefore, the Court determines there to be no issue.

           A. Dr. Martin

        Because the Government intends to “call either Dr. Martin or Dr. Campbell as a rebuttal

witness to Dr. Wilson” (Doc. 356 at 11), Defendant may make specific objections at trial.

        THEREFORE,

        IT IS ORDERED that the Government’s motion (Doc. 337) is GRANTED.

        IT IS FURTHER ORDERED that the Government’s motion (Doc. 338) is GRANTED

in part, DENIED AS MOOT in part, and the Court reserves ruling on the remainder of the motion

as described herein.

        IT IS FURTHER ORDERED that the Court reserves ruling on Defendant’s motion.

(Docs. 339.)

        IT IS FURTHER ORDERED that the Court reserves ruling on Defendant’s motion.

(Doc. 344.)

        IT IS FURTHER ORDERED that Defendant’s motion is DENIED AS MOOT, with the

exception that the parties refer to the CYFD proceedings as “a prior investigation.” (Doc. 345.)

        IT IS FURTHER ORDERED that Defendant’s motion is DENIED AS MOOT. (Doc.

346.)




                                                13
       IT IS FURTHER ORDERED Defendant’s motion (Doc. 347) is DENIED as to all issues,

but the Court orders that Dr. Campbell shall not testify regarding whether Jane Doe 1’s injuries

constituted “great bodily harm” and were “non-accidental.”



                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                              14
